The defendant, Joe L. Brown, was charged in the court of common pleas of Oklahoma county with the crime of operating a motor vehicle on a state highway, in the nighttime, with only one headlight burning, was tried, convicted and sentenced to pay a fine of $10 and costs, and has appealed.
For a statement of the evidence in connection with this offense see the companion case of Joe L. Brown v. State,74 Okla. Cr. 246, 125 P.2d 234, decided on this date. Under this evidence it is undisputed that the defendant was driving and operating an automobile upon the state highway, in the nighttime, with only one headlight burning.
Section 10331, O. S. 1931, O. S. 1941, tit. 47, § 131, provides:
"Every motor vehicle, except motorcycles, operating over the Federal or State highway in this state between dusk and dawn shall be required to display two (2) front lights and one (1) rear red light not less than three (3) inches in diameter. Every motorcycle shall display one headlight and one rear light."
The punishment for violation of this statute is by a fine of not less than $5 nor more than $100. Section 10333, O. S. 1931, O. S. 1941, tit. 47, § 133. *Page 251 
Counsel for defendant in his brief does not attempt to say that the defendant was not violating the provisions of the above statute. His argument is merely that the patrol officer did not intend to arrest or prosecute the defendant for this violation if he had not found the intoxicating liquor in defendant's automobile. That, according to the testimony of the patrolmen, they generally issue a warning to first offenders when caught driving with only one light and for that reason this court should reverse this conviction and discharge the defendant as it was his first offense.
As to the policy of the Department of Public Safety in issuing warnings to first offenders, we are not concerned. They are one of the law enforcement agencies created by statute and chargeable, among other duties, with the enforcement of the rules of the road and to assist in the proper handling of traffic. The statute was passed to promote safety upon the public highways and to provide for a uniform system of lighting motor vehicles. When violation of this statute occurs and the undisputed evidence shows the guilt of the defendant, this court has no alternative than to support the judgment of conviction.
For the reasons herein stated, the judgment of the court of common pleas of Oklahoma county is affirmed.
BAREFOOT, P. J., and DOYLE, J., concur.